Per Curiam:

It does not appear that the proceedings sought to be reviewed required the presence of three judges under § 266 of the Judicial Code as amended, 28 U. S. C. § 380. Public Service Commission v. Brashear Lines, 312 U. S. 621, 625-26; Phillips v. United States, 312 U. S. 246, 248-51. The motion to dismiss is therefore granted and the appeals are dismissed. The appeals filed under § 238 of the Judicial Code as amended, 28 U. S. C. § 345, are dismissed for want of jurisdiction.
Mr. Justice Murphy and Mr. Justice Jackson took no part in this decision.
Reported below: 39 F. Supp. 189.